ROBINSON, J.:
Sections 242 and 7535, General Code, do not authorize the Board of County Commissioners to build bridges other' than on established roads. Such board is without power to connect two state or county roads by gridge without first laying out and acquiring a road connecting such state or county roads. Bue where such board has been authorized by a vote of the electors under Section 5368, General Code, to expend in excess of $18,000 in the construction of a bridge on a given site connecting two state or county roads, it may thereafter lay out and acquire a road on such site and then construct th'e bridge within the limitations of the authorization.
Judgment reversed.
Marshall, C. J., Wanamaker, Jones, Matthias, Day and Allen, JJ., concur.